Citation Nr: 0616639	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to radiation and herbicides.

2.  Entitlement to service connection for obesity and tussic 
coughing with associated hernia, claimed as due to exposure 
to radiation and herbicides.

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to obesity and as due to exposure to 
radiation and herbicides.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in January 1984, after approximately two 
decades of active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004, the Board reopened the lumbar spine 
disability and right ear hearing loss service connection 
claims, and remanded the reopened claims, plus those listed 
above and the tinnitus claim, for development.  

In July 2005, the RO granted service connection for bilateral 
tinnitus, right ear hearing loss (service connection already 
was in effect for left ear hearing loss), and lumbar spine 
degenerative disc disease.  Compensable ratings were assigned 
for tinnitus, hearing loss, and lumbar disability.  The 
veteran must timely appeal that decision if he is 
dissatisfied with the assigned rating(s), or the effective 
date(s) of the grant of service connection or any rating 
assigned.  Based on post-February 2004 developments, the 
issues on appeal are the three listed above.     

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
action is required on his part.


REMAND

In March 2005, the veteran identified numerous medical 
facilities at which he received pertinent treatment.  The 
records from most of those facilities are in the claims file.  
In particular, the veteran identified Sawyer Surgical Center 
and Enterprise Medical Center, both located in Enterprise, 
Alabama.  It is not clear whether Sawyer Surgical Center 
might be affiliated with Enterprise Medical Center.  No 
Sawyer Surgical Center records are in the claims file.  
However, following a Report of Contact documenting an April 
2005 VA telephone call to a directory assistance operator who 
reportedly said there is no listing for "Sawyer Surgical," 
the RO requested, and the veteran provided, another 
authorization to obtain medical records that contained a 
complete address for Sawyer Surgical Center.  The claims file 
does not contain written VA correspondence to Sawyer Surgical 
Center to request records, and the authorization provided by 
the veteran in May 2005 has expired.  The record does show a 
written document request was sent to Enterprise Medical 
Center in April 2005, but, to date, no return communication 
is of record.      

The veteran did not explicitly state whether he received 
treatment for colon cancer, obesity with tussic coughing, or 
sleep apnea at either facility; rather, he identified these 
facilities along with various others before the RO granted 
service connection for lumbar disability, tinnitus, and 
bilateral hearing loss.  He did not subsequently state, even 
after he was sent another duty-to-assist letter in April 
2005, that Sawyer Surgical Center and Enterprise Medical 
Center records are not needed for an evaluation of his claim 
with respect to colon cancer, obesity, or sleep apnea.      

Under the circumstances, the Board cannot conclude that the 
evidentiary record is complete or that the duty to assist has 
been fulfilled consistent with controlling law.    On remand, 
the veteran should be asked to explicitly identify all 
medical facilities from which he received treatment for colon 
cancer, obesity with tussic coughing, and sleep apnea, and 
all pertinent records therefrom should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to specifically 
identify all medical facilities, VA and 
non-VA, and physicians from which he 
received care for colon cancer, obesity 
with tussic coughing, and sleep apnea.  
Then assist him in obtaining the records 
therefrom consistent with controlling law 
and regulations.  Advise him that he could 
submit any evidence or information in his 
possession pertinent to any of the three 
claimed disabilities.   

2.  Ask the veteran to provide another 
authorization to obtain records from 
Sawyer Surgical Center.  If one is 
obtained, request those records.  
Associate with the veteran's claims folder 
any records that are received.  If records 
are not received, comply with the 
procedures in 38 C.F.R. § 3.159(e). 

3.  If records have not been received from 
Enterprise Medical Center, comply with the 
procedures in 38 C.F.R. § 3.159(e).

4.  Thereafter, readjudicate the claim 
based on a review of the entire record.  
If any benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
that includes a discussion of all 
pertinent laws and regulations and 
evidence considered.  Thereafter, if in 
order, return the appeal to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






